Citation Nr: 1423717	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for complete deafness of the right ear 

2.  Entitlement to a rating in excess of 10 percent for lagophthalmos with dry eye, due to surgery for right acoustic neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the 10 percent ratings for right ear and eye disabilities.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran was afforded a 60-day abeyance in order to submit additional evidence.  Additional evidence, namely, private treatment records dated from April 2009 to November 2012 have been received with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Board notes that the transcript from the March 2014 videoconference hearing is located in the Veteran's electronic file (Virtual VA).  The Board notes, that the remaining evidence in Virtual VA is either duplicative, or not pertinent to the issues on appeal.  The Board also notes that there is currently no evidence pertinent to the Veteran located in the Veterans' Benefits Management Systems (VBMS) file. 

During the hearing, the Veteran testified that he believes he may have developed a psychiatric disorder due to his service-connected right ear deafness.  See page 9 of the Board Hearing Transcript.  While this issue has been raised by the Veteran, it has not been adjudicated by the  AOJ.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if any action on his part is required.


REMAND

Inasmuch as the Board regrets the additional delay of the claims for increased ratings for right ear complete deafness, and right eye disability, a remand is required before the claims can be properly adjudicated.

The Veteran's last VA examinations to assess the current severity of his service-connected right ear and right eye were in December 2009.  Since the examinations, during the March 2014 hearing, the Veteran reported that his hearing loss and eye disabilities had worsened since those last examinations. 

Relevant to his hearing loss, the Veteran testified that the hearing loss now encompasses his left ear.  Prior examinations showed no current left ear hearing loss.  The Board notes that the Veteran currently has complete deafness in his right ear; however, if current hearing loss is now shown in the left ear, an increase rating may possibly be warranted.  The Veteran also indicated that he experiences vertigo which he believed to be related to his service-connected hearing loss.

Relevant to his right eye disorder, the Veteran testified that he underwent bilateral cataract surgery in 2010.  He stated that he believes that the cataracts were a result of his right eye dryness.  He stated that he was unable to lubricate his eye and as a result it increased his chance for cataracts.  A November 2012 Kaiser Optometry record documents a routine eye examination.

As the December 2009 VA examinations are more than two years old and the Veteran has reported a worsening of his symptoms, the Board finds the examinations to be inadequate to assess the Veteran's current level of severity of hearing loss and right eye disabilities.  The Board finds new VA audiological and eye examinations are required to assess the current level of severity of the Veteran's service-connected hearing loss and right eye disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  This is particularly significant in the present case because, during the March 2014 hearing, the Veteran indicated that his hearing loss has caused marked interference with his employment.  Indeed, he stated that he believe he was let go from his employment because of his hearing loss.  Thus, the Board finds that considerations of functional effects of hearing loss must be addressed in the requested VA audiological examination.

Finally, the Veteran testified that he has received no current VA or private treatment for his disabilities.  As noted above, private treatment records from Kaiser Permanente have been received.  The Board notes, however, there are no additional outstanding treatment records to obtain.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA audiological examination to ascertain the current severity of the Veteran's service-connected hearing loss.  The examination should also include the current severity of the Veteran's non-service-connected left ear.  Additionally, the examiner should address whether the Veteran has vertigo, and if so, is it as likely as not caused or aggravated by his hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing loss, in the final report of the evaluation, including specifically the effect of the Veteran's hearing loss on his ability to communicate and the impact of this on his employability and occupation.  The examiner should address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  

In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

2.  Afford the Veteran a VA ophthalmology examination to ascertain the current severity of the his service-connected right eye disorder.  Upon examination of the Veteran, the examiner should offer an opinion as to whether or not the Veteran has any pathology, symptoms, or functional impairment that has been caused or aggravated by his right eye lagophthalamos.  The examiner should elicit from the Veteran his allegations of what additional disability he considers to be a result of his service-connected right eye disorder, and indicate whether or not such disability is shown on clinical evaluation.  The examiner should specifically address whether the Veteran's contentions that the cataract surgery was as a result of his right eye dryness, i.e. right eye dryness caused or aggravated the right eye requiring cataract surgery.  

Again, the Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6009-6022.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If either claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

